DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 61 – 63 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 61 is dependent on itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 67 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of organizing human activity without significantly more. 
Claim 1 recites:
 A method of facilitating the efficient hiring of a temporary worker, said method comprising: 
providing a computer based platform accessible to client companies and potential temporary employees through a network connection, provided by a centralized staffing company;
providing access to the computer based platform to client companies upon payment of a subscription fee to the centralized staffing company; 
providing access to the computer based platform to potential temporary employees; 
creating a profile for each potential temporary employee by providing a profile page which can be filled in with employment-relevant information by the employee; 
creating a job posting for each job which a client company wishes to fill by requesting job relevant information from the client company to describe the job; 
wherein at least one potential temporary employee indicates interest in a job posting by applying for the job on the platform; 
providing access to the profile of each of the at least one potential temporary employee who has indicated interest in a job to the client company which posted the job through the computer based platform; 
wherein the client company chooses at least one of the potential temporary employees who has indicated interest in a job posted by the client company through the computer based platform to fill the temporary position; and, 
requesting required employment information from the at least one potential temporary employee chosen to fill a temporary position by the client company.
The bolded limitations recite a process for hiring which is a business relation and falls under the commercial or legal interactions grouping of abstract ideas.
This judicial exception is not integrated into a practical application because the only additional elements are instructions to perform the abstract idea using a “computer based” platform. This amounts to nothing more than mere instructions to implement the abstract idea on a computer (MPEP 2106.05(f)).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are instructions to perform the abstract idea using a “computer based” platform. This amounts to nothing more than mere instructions to implement the abstract idea on a computer (MPEP 2106.05(f)). 
Dependent claims 2 – 6 provide further details directed to the business process that is the abstract idea of hiring and/or facilitating financial transactions related to employment, but no further additional elements are recited.

Claim 7 recites:
 A system for facilitating the efficient hiring of temporary workers, comprising: 
a fee based subscription service accessible to businesses for hiring temporary employees, said service comprising a platform accessible via website or mobile application, wherein the platform includes: 
an employee side wherein persons interested in temporary work can create a profile containing information they wish to be given to a client looking for temporary employees; and 
a client side wherein businesses wanting to hire temporary workers can provide a job posting containing information on a temporary position that needs to be filled; 
wherein the platform is operated by a temporary staffing company which hires temporary employees and handles the paperwork and paying the salary of the temporary employees while invoicing the businesses wanting to hire temporary workers for the workers' salary as well as charging a fee for the subscription service.
The bolded limitations recite a process for hiring which is a business relation and falls under the commercial or legal interactions grouping of abstract ideas.
This judicial exception is not integrated into a practical application because the only additional elements are “a platform” which is instructions to perform the abstract idea using a “website or mobile application” accessible platform. This amounts to nothing more than mere instructions to implement the abstract idea on a computer (MPEP 2106.05(f)).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are instructions to perform the abstract idea using a “computer based” platform. This amounts to nothing more than mere instructions to implement the abstract idea on a computer (MPEP 2106.05(f)). 
Dependent claims 7 – 16 provide further details directed to the business process that is the abstract idea of hiring and/or facilitating financial transactions related to employment, but no further additional elements are recited.

Claim 17 recites:
 A method for facilitating the efficient hiring of temporary worker, said method comprising: 
A staffing company establishing a web-based platform storing employment- relevant information about potential temporary employees; 
Allowing employees to establish a profile on the web-based platform containing relevant employment information; 
Allowing client businesses who desire to fill temporary positions to post those positions on the platform for a fee while allowing employees to apply for those temporary positions; and, 
Granting client businesses who post a job on the platform access to the profiles of those employees who applied for the temporary position.
The bolded limitations recite a process for hiring which is a business relation and falls under the commercial or legal interactions grouping of abstract ideas.
This judicial exception is not integrated into a practical application because there are no  additional elements recite beyond the use of a “web-based platform”. This amounts to nothing more than mere instructions to implement the abstract idea on a computer (MPEP 2106.05(f)).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no  additional elements recite beyond the use of a “web-based platform”. This amounts to nothing more than mere instructions to implement the abstract idea on a computer (MPEP 2106.05(f)). 
Dependent claims 18 – 24 provide further details directed to the business process that is the abstract idea of hiring and/or facilitating financial transactions related to employment, but no further additional elements are recited.

Claim 25 recites:
 A system for the efficient hiring and retention of temporary workers, comprising: A staffing company which provides access to a web-based platform for a monthly fee while hiring workers to fill temporary positions posted by one or more client companies; Wherein the staffing company charges a markup only for required fees and employment taxes owed for employing a worker; and, Wherein the staffing company derives the majority of its income from the monthly fee charged to access worker profiles and workers themselves.
The bolded limitations recite a process for hiring which is a business relation and falls under the commercial or legal interactions grouping of abstract ideas.
This judicial exception is not integrated into a practical application because there are no  additional elements recite beyond the use of a “web-based platform”. This amounts to nothing more than mere instructions to implement the abstract idea on a computer (MPEP 2106.05(f)).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no  additional elements recite beyond the use of a “web-based platform”. This amounts to nothing more than mere instructions to implement the abstract idea on a computer (MPEP 2106.05(f)). 
Dependent claim 26 provides further details directed to the business process that is the abstract idea of hiring and/or facilitating financial transactions related to employment, but no further additional elements are recited.

Claim 27 recites:
 A system for providing for the efficient hiring and retention of temporary employees comprising: a platform accessible via website or mobile application, wherein said platform comprises; an employee side accessible to one or more individuals searching for temporary employment ; and a client company side, accessible to one or more client companies searching for individuals to fill temporary employment positions.
The bolded limitations recite a process for hiring which is a business relation and falls under the commercial or legal interactions grouping of abstract ideas.
This judicial exception is not integrated into a practical application because the only additional elements are “a platform” which is instructions to perform the abstract idea using a “website or mobile application” accessible platform. This amounts to nothing more than mere instructions to implement the abstract idea on a computer (MPEP 2106.05(f)).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are instructions to perform the abstract idea using a “computer based” platform. This amounts to nothing more than mere instructions to implement the abstract idea on a computer (MPEP 2106.05(f)). 
Dependent claims 28 – 57 provide further details directed to the business process that is the abstract idea of hiring and/or facilitating financial transactions related to employment, but no further additional elements are recited.

Claim 58 recites:
A method of providing the efficient hiring and retention of temporary employees comprising: 
providing a platform accessible via website or mobile application, wherein said platform comprises; 
an employee side; 
a client company side; 
granting free access to the employee side of the platform to individuals searching for temporary employment; 
providing access to the client company side of the platform for a subscription fee to client companies searching for individuals to fill temporary employment positions; 
allowing client companies to post job information on the platform; 
allowing individuals seeking for temporary employment to apply for jobs posted by client companies; and, 
hiring an individual upon their being chosen to fill a temporary employment position.
The bolded limitations recite a process for hiring which is a business relation and falls under the commercial or legal interactions grouping of abstract ideas.
This judicial exception is not integrated into a practical application because the only additional elements are “a platform” which is instructions to perform the abstract idea using a “website or mobile application” accessible platform. This amounts to nothing more than mere instructions to implement the abstract idea on a computer (MPEP 2106.05(f)).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are instructions to perform the abstract idea using a “computer based” platform. This amounts to nothing more than mere instructions to implement the abstract idea on a computer (MPEP 2106.05(f)). 
Dependent claims 58 – 67 provide further details directed to the business process that is the abstract idea of hiring and/or facilitating financial transactions related to employment, but no further additional elements are recited.

The examiner notes that the application is directed to utilizing generic computing devices to perform the business process of hiring and various methods of compensation that is a certain method of organizing human activity abstract idea. There is no specific technological solution to a technical problem, not improvement to a computer or any other technical device, nor is the claimed subject matter necessarily rooted in computing technology. The claims are not patent eligible, nor does the examiner note any subject matter in the specification that may render the claims patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 – 19, 21 – 22, 25, 27, 28, and 43 – 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leonidas (US 2019/0139001).

Regarding claim 17, Leonidas teaches:
A method for facilitating the efficient hiring of temporary worker, said method comprising: 
a staffing company establishing a web-based platform storing employment- relevant information about potential temporary employees ([0026]); 
allowing employees to establish a profile on the web-based platform containing relevant employment information ([0037]); 
allowing client businesses who desire to fill temporary positions to post those positions on the platform for a fee while allowing employees to apply for those temporary positions ([0008] – [0009], [0032]); and, 
granting client businesses who post a job on the platform access to the profiles of those employees who applied for the temporary position ([0070]).
Regarding claim 18, Leonidas teaches:
The method of claim 17 also comprising: A client business offering one of the potential temporary employees a temporary position; and hiring a potential temporary employee as an employee of the staffing company ([0004]).
Regarding claim 19, Leonidas teaches:
The method of claim 18 also comprising the staffing company checking the eligibility of a potential temporary employee to work in the location where the temporary position that employee is filling is located (Fig. 3 [0077]).
Regarding claim 21, Leonidas teaches:
The method of claim 17 wherein the potential temporary employee is an employee of the staffing company ([0004]).
Regarding claim 22, Leonidas teaches:
The method of claim 17 wherein the fee is a monthly subscription fee ([0008, [0028]]).

Regarding claim 25, Leonidas teaches:
A system for the efficient hiring and retention of temporary workers, comprising: 
A staffing company which provides access to a web-based platform for a monthly fee while hiring workers to fill temporary positions posted by one or more client companies ([0008], [0028]); 
Wherein the staffing company charges a markup only for required fees and employment taxes owed for employing a worker ([0009]); and, 
Wherein the staffing company derives the majority of its income from the monthly fee charged to access worker profiles and workers themselves ([0008], [0028]).
Regarding claim 27, Leonidas teaches:
A system for providing for the efficient hiring and retention of temporary employees comprising: a platform accessible via website or mobile application, wherein said platform comprises ([0003]); an employee side accessible to one or more individuals searching for temporary employment ([0127]); and a client company side, accessible to one or more client companies searching for individuals to fill temporary employment positions ([0032]).
Regarding claim 28, Leonidas teaches:
The system of claim 27 wherein the platform accessible via website or mobile application comprises code stored in a non-transitory computer medium, accessible to a computer network, which when executed causes a server to perform the steps outlined in the code to create the platform and operate the functions thereof ([0059]).
Regarding claim 43, Leonidas teaches:
The system of claim 27 wherein the client company side allows a client company to create a job posting to describe a temporary position which it is seeking to fill (0032).
Regarding claim 44, Leonidas teaches:
The system of claim 43 wherein job listings created by one or more client companies are combined to form a searchable database of jobs which individuals seeking temporary employment can search on the employee side of the platform ([0032]).
Regarding claim 45, Leonidas teaches:
The system of claim 44 also comprising means for an individual seeking temporary employment to set up alerts when a job fulfilling certain criteria which the individual selects is made available ([0024]).
Regarding claim 46, Leonidas teaches:
The system of claim 44 also comprising a means for an individual interested in a particular job to apply for that job on the platform ([0127]).
Regarding claim 47, Leonidas teaches:
The system of claim 46 which allows a client company to access a profile created by an individual seeking employment only after that individual applies for a job with the client company ([0070]).
Regarding claim 48, Leonidas teaches:
The system of claim 27 also comprising a video chat system which allows client companies to interview individuals seeking temporary employment ([0072]).
Regarding claim 49, Leonidas teaches:
The system of claim 27 also comprising an interface with a staffing company ([0024], [0037]).
Regarding claim 50, Leonidas teaches:
The system of claim 49 wherein the interface with the staffing company allow the staffing company to request information from the individual seeking temporary employment ([0070]).
Regarding claim 51, Leonidas teaches:
The system of claim 50 wherein the information requested from the individual seeking temporary employment includes both employment information and financial information ([0037]).
Regarding claim 52, Leonidas teaches:
The system of claim 50 wherein the individual seeking temporary employment is an employee of the staffing company ([0004]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 16, 20, 23, 24, 26, 29 – 42, and 53 – 67 are rejected under 35 U.S.C. 103 as being unpatentable over Leonidas (US 2019/0139001) in view of Ovick et al. (US 2016/0104096).

Regarding claim 1, Leonidas teaches:
A method of facilitating the efficient hiring of a temporary worker, said method comprising: 
providing a computer based platform accessible to client companies and potential temporary employees through a network connection, provided by a centralized staffing company ([0003] – [0004]);
providing access to the computer based platform to client companies upon payment of a subscription fee to the centralized staffing company ([0008] – [0009]); 
providing access to the computer based platform to potential temporary employees ([0026]); 
creating a job posting for each job which a client company wishes to fill by requesting job relevant information from the client company to describe the job ([0032]); 
wherein at least one potential temporary employee indicates interest in a job posting by applying for the job on the platform ([0127]); 
providing access to the profile of each of the at least one potential temporary employee who has indicated interest in a job to the client company which posted the job through the computer based platform ([0070]); 
wherein the client company chooses at least one of the potential temporary employees who has indicated interest in a job posted by the client company through the computer based platform to fill the temporary position ([0037]); and, 
requesting required employment information from the at least one potential temporary employee chosen to fill a temporary position by the client company ([0037]).
Leonidas teaches a computer based platform for facilitating efficient hiring of temporary workers, but fails to expressly disclose creating user profiles.
However, Ovick teaches creating a profile for each potential temporary employee ([0008]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the user profiles of Ovick in the system of Leonidas for the further advantage of booking suitable individuals as soon as they are identified in a known and predictable manner of combining known elements.
Regarding claim 2, Leonidas teaches:
The method of claim 1 also comprising paying the at least one temporary employee chosen to fill a temporary position by the client company for the work done and invoicing the client company for the at least one temporary employee's pay ([0158] – [0159]).
Regarding claim 3, Leonidas fails to expressly disclose:
The method of claim 2 wherein paying the at least one temporary employee chosen to fill a temporary position by the client company and invoicing the client company for the at least one temporary employee's pay is done through a third-party.
However, Ovick teaches utilizing third-party applications or software ([0074]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the utilization of third-party services of Ovick where appropriate or expedient in the system of Leonidas for the further advantage of booking suitable individuals as soon as they are identified in a known and predictable manner of combining known elements.
Regarding claim 4, Leonidas fails to expressly disclose:
The method of claim 1 also comprising providing a profile page for each client company which can be completed by the client company with relevant information.
However, Ovick teaches creating an employer profile ([0010]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the employer profiles of Ovick in the system of Leonidas for the further advantage of booking suitable individuals as soon as they are identified in a known and predictable manner of combining known elements.
Regarding claim 5, Leonidas fails to expressly disclose:
The method of claim 1 wherein each potential temporary employee creates a distinct username and password upon creating a profile and logs in to the platform by using the distinct username and password.
However, Ovick teaches creating a profile for each potential temporary employee ([0008]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the user profiles of Ovick in the system of Leonidas for the further advantage of booking suitable individuals as soon as they are identified in a known and predictable manner of combining known elements.
Regarding claim 6, Leonidas teaches:
The method of claim I wherein the subscription fee is based upon the number of hours which temporary employees work for the client business ([0008]).

Regarding claim 7, Leonidas teaches:
A system for facilitating the efficient hiring of temporary workers, comprising: 
a fee based subscription service accessible to businesses for hiring temporary employees ([0008] – [0009]), and 
a client side wherein businesses wanting to hire temporary workers can provide a job posting containing information on a temporary position that needs to be filled ([0032], [0127]); 
wherein the platform is operated by a temporary staffing company which hires temporary employees and handles the paperwork and paying the salary of the temporary employees while invoicing the businesses wanting to hire temporary workers for the workers' salary as well as charging a fee for the subscription service ([0004]).
Leonidas teaches a computer based platform for facilitating efficient hiring of temporary workers, but fails to expressly disclose creating user profiles.
However, Ovick teaches creating a profile for each potential temporary employee ([0008]) using a software module configured to provide an interface to create a profile.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the user profiles of Ovick in the system of Leonidas for the further advantage of booking suitable individuals as soon as they are identified in a known and predictable manner of combining known elements.
Regarding claim 8, Leonidas teaches:
The system of claim 7 wherein the platform is operated by a temporary staffing company which hires temporary employees and handles the paperwork and paying the salary of the temporary employees while invoicing the businesses wanting to hire temporary workers for the workers' salary as well as charging a fee for the subscription service ([0008] – [0013], [0158] – [0159]).
Regarding claim 9, Leonidas teaches:
The system of claim 7 wherein the employee side provides information to the employees on jobs posted by businesses on the client side ([0026]).
Regarding claim 10, Leonidas teaches:
The system of claim 9 wherein an employee applies for a job on the client side ([0004] – [0006], [0127]).
Regarding claim 11, Leonidas teaches:
The system of claim 10 wherein the system grants access to an employee's profile to a client business on the business side only upon the employee applying for a job posted by the client business ([0070]).
Regarding claim 12, Leonidas fails to expressly disclose:
The system of claim 7 also comprising a staffing company which receives a client business's request to hire an employee and performs a background check and work eligibility check on the employee.
However, Ovick teaches a user interface to configure staff profile with background check information ([0017]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the staff profiles of Ovick in the system of Leonidas for the further advantage of booking suitable individuals as soon as they are identified in a known and predictable manner of combining known elements.
Regarding claim 13, Leonidas fails to expressly disclose:
The system of claim 12 also comprising a finance company which receives the employee's invoices and pays the employee while also invoicing the client company for the employee's time.
However, Ovick teaches a multiple job categories including finance ([0077]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the staff profiles of Ovick in the system of Leonidas for the further advantage of booking suitable individuals as soon as they are identified in a known and predictable manner of combining known elements.
Regarding claim 14, Leonidas fails to expressly disclose:
The system of claim 13 wherein the staffing company and the finance company are the same company.
However, Ovick teaches a multiple job categories including finance ([0077]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the staff profiles of Ovick in the system of Leonidas for the further advantage of booking suitable individuals as soon as they are identified in a known and predictable manner of combining known elements.
Regarding claim 15, Leonidas fails to expressly disclose:
The system of claim 13 wherein the staffing company and the finance company are separate companies.
However, Ovick teaches a multiple job categories including finance ([0077]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the staff profiles of Ovick in the system of Leonidas for the further advantage of booking suitable individuals as soon as they are identified in a known and predictable manner of combining known elements.
Regarding claim 16, Leonidas teaches:
The system of claim 7 further comprising a non-transitory computer readable medium containing in memory instruction, said instruction causing the system to execute the following steps: access a national platform of temporary workers; and, sourcing and recruiting individuals for temporary work being accessed via one of the following platforms; an iOS platform, an Android platform and a Windows platform ([0024] – [0028]).

Regarding claim 20, Leonidas teaches fails to expressly disclose:
The method of claim 18 also comprising the staffing company performing a background check on the potential temporary employee.
However, Ovick teaches a user interface to configure staff profile with background check information ([0017]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the staff profiles of Ovick in the system of Leonidas for the further advantage of booking suitable individuals as soon as they are identified in a known and predictable manner of combining known elements.
Regarding claim 23, Leonidas fails to expressly disclose:
The method of claim 17 wherein the staffing company engages a finance company, and wherein the finance company pays the employee while invoicing the client company for the employee's wages.
However, Ovick teaches a multiple job categories including finance ([0077]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the staff profiles of Ovick in the system of Leonidas for the further advantage of booking suitable individuals as soon as they are identified in a known and predictable manner of combining known elements.
Regarding claim 24, Leonidas fails to expressly disclose:
The method of claim 23 wherein the finance company is a division of the staffing company.
However, Ovick teaches a multiple job categories including finance ([0077]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the staff profiles of Ovick in the system of Leonidas for the further advantage of booking suitable individuals as soon as they are identified in a known and predictable manner of combining known elements.

Regarding claim 26, Leonidas fails to expressly disclose:
The system of claim 25 also comprising a finance company which pays the workers hired to fill temporary positions and charges the one or more client companies for wages earned by the workers.
However, Ovick teaches a multiple job categories including finance ([0077]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the staff profiles of Ovick in the system of Leonidas for the further advantage of booking suitable individuals as soon as they are identified in a known and predictable manner of combining known elements.

Regarding claim 29, Leonidas fails to expressly disclose:
The system of claim 27 wherein the platform is maintained by a third party staffing company not related to either the client company or the employee
However, Ovick teaches utilizing third-party applications or software ([0074]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the utilization of third-party services of Ovick where appropriate or expedient in the system of Leonidas for the further advantage of booking suitable individuals as soon as they are identified in a known and predictable manner of combining known elements.
Regarding claim 30, Leonidas teaches:
The system of claim 29 wherein the staffing company charges a fee to the one or more client companies for access to the platform ([0008] – [0013]).
Regarding claim 31, Leonidas teaches:
The system of claim 30 wherein the fee is charged monthly and is based upon the number of hours which temporary employees work for an individual client company ([0008], [0028]).
Regarding claim 32, Leonidas teaches:
The system of claim 29 wherein the one or more individuals seeking temporary employment are hired as employees of the staffing company ([0037], [0158] – [0159]).
Regarding claim 33, Leonidas teaches:
The system of claim 29 wherein the one or more individuals seeking temporary employment are hired as employees of the staffing company upon being offered a temporary position with one or more client companies ([0037], [0158] – [0159]).
Regarding claim 34, Leonidas teaches:
The system of claim 29 wherein the platform accessible via website or mobile application also comprises an interface between the individuals seeking temporary employment and the staffing company ([0024]).
Regarding claim 35, Leonidas teaches:
The system of claim 34 wherein the interface between the individuals seeking temporary employment and the staffing company allows the staffing company to request information from an individual seeking temporary employment in order to hire said individual upon that individual's selection to fill a temporary position by one of the one or more client companies ([0070]).
Regarding claim 36, Leonidas fails to expressly disclose:
The system of claim 35 wherein the information requested includes at least one of the following: proof of eligibility for employment, information to perform a background check, tax information, banking information for direct deposit, or other information required to finalize employment.
However, Ovick teaches a user interface to configure staff profile with background check information ([0017]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the staff profiles of Ovick in the system of Leonidas for the further advantage of booking suitable individuals as soon as they are identified in a known and predictable manner of combining known elements.
Regarding claim 37, Leonidas teaches:
The system of claim 34 wherein the interface between the individuals seeking temporary employment and the staffing company includes means for entering into an employment contract ([0103]).
Regarding claim 38, Leonidas fails to expressly disclose:
The system of claim 27 wherein the employee side of the platform includes a means for a potential temporary employee to create a unique profile.
However, Ovick teaches creating a profile for each potential temporary employee ([0008]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the user profiles of Ovick in the system of Leonidas for the further advantage of booking suitable individuals as soon as they are identified in a known and predictable manner of combining known elements.
Regarding claim 39, Leonidas fails to expressly disclose:
The system of claim 38 wherein the profile created by the potential temporary employee includes the potential temporary employee's work experience, skills, education, and any other pertinent information which the potential temporary employee would like to enter for potential employers to read.
However, Ovick teaches creating a profile for each potential temporary employee ([0008]) including user personal data ([0042]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the user profiles of Ovick in the system of Leonidas for the further advantage of booking suitable individuals as soon as they are identified in a known and predictable manner of combining known elements.
Regarding claim 40, Leonidas fails to expressly disclose:
The system of claim 38 wherein the profile created by the potential temporary employee includes links to the potential temporary employee's social media websites.
However, Ovick teaches creating a profile for each potential temporary employee ([0008]) including user personal data ([0042]) and social network links ([0050]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the user profiles of Ovick in the system of Leonidas for the further advantage of booking suitable individuals as soon as they are identified in a known and predictable manner of combining known elements.
Regarding claim 41, Leonidas teaches:
The system of claim 38 wherein the profile created by the potential temporary employee includes reviews by former employers who are client companies on the platform.
However, Ovick teaches creating a profile for each potential temporary employee ([0008]) including user personal data ([0042]) and review from previous employers ([0042]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the user profiles of Ovick in the system of Leonidas for the further advantage of booking suitable individuals as soon as they are identified in a known and predictable manner of combining known elements.
Regarding claim 42, Leonidas fails to expressly disclose:
The system of claim 38 wherein there is no charge to set up a profile on the platform for individuals seeking temporary employment.
However, Ovick teaches creating a profile for each potential temporary employee (Fig. 2 – 5, [0006] - [0008]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the user profiles of Ovick in the system of Leonidas for the further advantage of booking suitable individuals as soon as they are identified in a known and predictable manner of combining known elements.
Regarding claim 53, Leonidas teaches:
The system of claim 49 also comprising an interface with a finance company.
However, Ovick teaches a multiple job categories including finance ([0077]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the staff profiles of Ovick in the system of Leonidas for the further advantage of booking suitable individuals as soon as they are identified in a known and predictable manner of combining known elements.
Regarding claim 54, Leonidas teaches:
The system of claim 53 wherein the finance company pays the employee.
However, Ovick teaches a multiple job categories including finance ([0077]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the staff profiles of Ovick in the system of Leonidas for the further advantage of booking suitable individuals as soon as they are identified in a known and predictable manner of combining known elements.
Regarding claim 55, Leonidas teaches:
The system of claim 54 wherein the finance company invoices the client company for the payment made to the employee.
However, Ovick teaches a multiple job categories including finance ([0077]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the staff profiles of Ovick in the system of Leonidas for the further advantage of booking suitable individuals as soon as they are identified in a known and predictable manner of combining known elements.
Regarding claim 56, Leonidas teaches:
The system of claim 53 wherein the finance company is the staffing company.
However, Ovick teaches a multiple job categories including finance ([0077]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the staff profiles of Ovick in the system of Leonidas for the further advantage of booking suitable individuals as soon as they are identified in a known and predictable manner of combining known elements.
Regarding claim 57, Leonidas teaches:
The system of claim 53 wherein an employee is employed by the staffing company, performs work for the client company, and submits his/her hours to the staffing company, which submits the hours to the finance company; wherein the finance company pays the employee and invoices the client company for the employee's pay, while the staffing company charges the client company a subscription fee for access to the staffing company's employees ([0004], [0008] – [0009], [0158] – [0159]).

Regarding claim 58, Leonidas teaches:
A method of providing the efficient hiring and retention of temporary employees comprising: 
providing a platform accessible via website or mobile application, wherein said platform comprises ([0003]); 
an employee side ([0127]); 
a client company side ([0032]); 
providing access to the client company side of the platform for a subscription fee to client companies searching for individuals to fill temporary employment positions ([0008] – [0013]); 
allowing client companies to post job information on the platform ([0032]); 
allowing individuals seeking for temporary employment to apply for jobs posted by client companies ([0127]); and, 
hiring an individual upon their being chosen to fill a temporary employment position ([0032]).
Leonidas fails to expressly disclose granting free access to the employee side of the platform to individuals searching for temporary employment; 
However, Ovick teaches creating a profile for each potential temporary employee (Fig. 2 – 5, [0006] - [0008]) with no costs associated.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the user profiles of Ovick in the system of Leonidas for the further advantage of booking suitable individuals as soon as they are identified in a known and predictable manner of combining known elements.

Regarding claim 59, Leonidas teaches:
The method of claim 58 also comprising retaining an employee after that employee finishes a temporary position and allowing that employee that apply for other temporary positions ([0004] – [0006]).
Regarding claim 60, Leonidas teaches:
The method of claim 58 also comprising hiring an individual to fill more than one temporary employment position ([0158] – [0159]).
Regarding claim 61, Leonidas teaches:
The method of claim 61 also comprising invoicing a client company for wages earned by the individual filling a temporary employment position with said client company ([0158] – [0159]).
Regarding claim 62, Leonidas teaches:
The method of claim 61 also wherein the invoice to the client company does not include any profit for the staffing company, only required employment expenses ([0158] – [0159]).
Regarding claim 63, Leonidas fails to expressly disclose:
The method of claim 61 wherein a third-party finance company is engaged to pay individuals hired to fill temporary positions and invoice client companies for their wages.
However, Ovick teaches utilizing third-party applications or software ([0074]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the utilization of third-party services of Ovick where appropriate or expedient in the system of Leonidas for the further advantage of booking suitable individuals as soon as they are identified in a known and predictable manner of combining known elements.
Regarding claim 64, Leonidas fails to expressly disclose:
The method of claim 58 also comprising providing a means for individuals seeking temporary employment to create an employee profile on the employee side.
However, Ovick teaches creating a profile for each potential temporary employee (Fig. 2 – 5, [0006] - [0008]) with no costs associated.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the user profiles of Ovick in the system of Leonidas for the further advantage of booking suitable individuals as soon as they are identified in a known and predictable manner of combining known elements.
Regarding claim 65, Leonidas teaches:
The method of claim 64 wherein a client company is granted limited access to an individual seeking temporary employment's profile until the individual seeking temporary employment applies for a position offered by the client company, at which point the client company is granted full access to the individual seeking temporary employment's profile ([0070]).
Regarding claim 66, Leonidas teaches:
The method of claim 64 wherein the platform requests employment relevant information from the individual seeking temporary employment to fill in that individual's profile.
However, Ovick teaches creating a profile for each potential temporary employee (Fig. 2 – 5, [0006] - [0008]) with no costs associated.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the user profiles of Ovick in the system of Leonidas for the further advantage of booking suitable individuals as soon as they are identified in a known and predictable manner of combining known elements.
Regarding claim 67, Leonidas teaches:
The method of claim 64 also comprising providing a client company with access to the profile of an individual seeking temporary employment upon that individual seeking temporary position offered by that client company ([0070]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543. The examiner can normally be reached M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624